Title: To George Washington from Major General William Heath, 18 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Bald Hill [N.Y.] July 18. 1779
        
        Yesterday at half past 9 oClo: A.M. I recieved your orders to march for Pecks kill, at twelve the Division began their march, Marched 15 Miles & Halted. at three this Morning pursued the march reach’d Pecks kill at half past 3 P.M. On my arrival I found Genl Howe had sent off his Cannon & his Division was fileing off towards the Highlands the Enemy appear’d to be advancing in force near the new Bridge I threw my Division in the rear, sent Pattersons to the gorge & Nixon’s Parsons’s & Huntingtons to these heights, not being able to get further with the baggage. Early in the morning I shall send

on the Baggage into the highlands & follow with the Troops giving the Enemy an offer of attacking us in rear if they Should choose it. Sir H. Clinton is once more disappointed after marching all day on my flank. fortunately I have form’d a junction. Since I arrived here, have been honor’d with yours of yesterday, enclosing one to General Glover. immediately on the receipt of your Letter Sent off an express to hurry his Brigade on with all possible expidition by the shortest & best route; and directed the Express to take fresh Horses. I shall Critically observe the Motions of the Enemy in the Morning. I have the honor to be, with the greatest respect, Your excellencys Most obedt Serv.
        
          W. Heath
        
      